EXHIBIT 16.1 HEIN & ASSOCIATES LLP CERTIFIED PUBLIC ACCOUNTANTS February 28, 2008 U.S. Securities and Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington, DC 20549 Re:Unicorp, Inc. Dear Sir or Madam: We have read Item 4.01 of the Form 8-K of Unicorp, Inc. dated February 28, 2008 and agree with the statements relating only to Hein & Associates LLP Certified Public Accountants contained therein.We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Hein & Associates LLP. Hein & Associates LLP Hein & Associates LLP
